[Cite as Smith v. McClelland, 2012-Ohio-2518.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98123



                                    ALFONSO SMITH
                                                               RELATOR

                                                 vs.

                    JUDGE ROBERT C. McCLELLAND
                                                               RESPONDENT




                                         JUDGMENT:
                                         WRIT DENIED


                                          Writ of Procedendo
                                          Motion No. 454069
                                          Order No. 455161

        RELEASE DATE: June 4, 2012
FOR RELATOR

Alfonso Smith, pro se
Inmate No. 601-802
North Central Correctional Institution
P.O. Box 1812
Marion, Ohio 43301-1812

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

      {¶1} Alfonso Smith has filed a complaint for a writ of procedendo. Smith seeks

an order from this court that requires Judge Robert C. McClelland to issue rulings with

regard to a petition for a writ of habeas corpus and a “hybrid” motion to challenge the

selection of the grand jury as originally filed in State v. Smith, Cuyahoga C.P. Case

No. CR-537931.1 Judge McClelland has filed a motion for summary judgment, which

we grant for the following reasons.

      {¶2} Initially, we find that Smith’s complaint for a writ of procedendo is

procedurally defective.    Loc.App.R. 45(B)(1)(a) provides that a complaint for an

extraordinary writ must be supported by a sworn affidavit that specifies the details of

Smith’s claim. A simple statement that verifies that Smith has reviewed the complaint

and that the contents are true and accurate does not satisfy the mandatory requirement

under Loc.App.R. 45(B)(1)(a). State ex rel. Jones v. McGinty, 8th Dist. No. 92602,

2009-Ohio-1258; State ex rel. Mayes v. Ambrose, 8th Dist. No. 91980, 2009-Ohio-25;

James v. Callahan, 8th Dist. No. 89654, 2007-Ohio-2237.

      {¶3} In addition, we find that Smith is not entitled to a writ of procedendo.

Attached to Judge McClelland’s motion for summary judgment is a copy of a journal


      1Pursuant  to Civ.R. 25(D)(1), Judge Robert C. McClelland is substituted for
the judge that was originally assigned to the underlying criminal case.
entry that demonstrates that a ruling was rendered, on September 17, 2010, with regard to

Smith’s petition for a writ of habeas corpus. In addition, Smith’s “hybrid” motion, to

challenge the selection of the grand jury, must be deemed denied upon disposition of the

underlying criminal action. Smith entered a plea of guilty to one count of gross sexual

imposition on April 18, 2011, which rendered any pending motion deemed as denied.

State ex rel. Harris v. Sheehan, 8th Dist. No. 93516, 2009-Ohio-4196; State v. Whitaker,

8th Dist. No. 83824, 2004-Ohio-5016. Thus, Smith’s complaint for a writ of procedendo

is moot. State ex rel. Fontanella v. Kontos, 117 Ohio St.3d 514, 2008-Ohio-1431, 885

N.E.2d 220.

       {¶4} Accordingly, we grant Judge McClelland’s motion for summary judgment.

Smith to pay costs. The court directs the clerk of court to serve notice of this judgment

and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶5} Writ denied.




MARY EILEEN KILBANE, JUDGE

JAMES J. SWEENEY, P.J., and
KENNETH A. ROCCO, J., CONCUR